09-5272-cr
USA v. Thompson

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 8th day
of October, two thousand ten.

Present:
            ROBERT A. KATZMANN,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges,
            EDWARD R. KORMAN,*
                        District Judge.
________________________________________________

UNITED STATES OF AMERICA,

                Appellee,

                       v.                                           No. 09-5272-cr

CHRISTOPHER THOMPSON, also known as Chris Thompson,

            Defendant-Appellant.
________________________________________________

For Defendant-Appellant:                     Maryanne E. Kampmann, Stetler, Allen &
                                             Kampmann, Burlington, VT

For Appellee:                                Barbara A. Masterson, Gregory L. Waples,
                                             Assistant United States Attorneys, for Tristram J.
                                             Coffin, United States Attorney for the District of
                                             Vermont, Burlington, VT

       *
        The Honorable Edward R. Korman, United States District Judge for the Eastern District
of New York, sitting by designation.
       Appeal from the United States District Court for the District of Vermont (Murtha, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Defendant Christopher Thompson appeals from a judgment of conviction entered

December 11, 2009 (Murtha, J.), following a guilty plea, convicting Thompson of possession

with intent to distribute five grams or more of cocaine base, and sentencing him principally to

five years’ imprisonment pursuant to 21 U.S.C. § 841(b)’s mandatory minimum. We assume the

parties’ familiarity with the facts and procedural history of this case.

       On appeal, Thompson argues that the district court erred in concluding that 18 U.S.C.

§ 3553(a)’s direction to “impose a sentence sufficient, but not greater than necessary” cannot

displace an applicable mandatory minimum, in light of the Supreme Court’s decision in United

States v. Booker, 543 U.S. 220 (2005). As we noted in United States v. Samas, 561 F.3d 108,

110 (2d Cir. 2009), we have “rejected the argument that § 3553(a) conflicts with statutory

minimum sentences.” “[A] district court must impose a statutorily mandated sentence even if the

court would reach a different determination if it considered only § 3553(a).” Id. We have also

rejected the argument that Booker dictates a different result. See United States v. Williams, 347

F. App’x 710, 711 (2d Cir. 2009). Thus, the district court correctly concluded that the five-year

mandatory minimum sentence imposed by 21 U.S.C. § 841(b) applies.

       We have reviewed Thompson’s remaining arguments and conclude that they lack merit.

Accordingly, for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.



                                               FOR THE COURT:
                                               CATHERINE O’HAGAN WOLFE, CLERK




                                                 -2-